DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Comment
The claims are directed to a specific structure—a support structure—which is on a first planarization layer and a “control structure layer” (a TFT layer), and on which is a protection layer and a second planarization layer.  A first electrode is on the second planarization layer, the first electrode being electrically connected to the control structure layer.  The support structure is made from a negative photosensitive polymer, which provides a wider top surface than bottom surface after an etch.  The arrangement is specifically to avoid moisture in the support structure from impairing device life due to contamination.  As the Office views this claim language, the term “support structure” is more than a random discrete layer embedded between the first planarization and protection layers.  Instead, the support structure must have a function of supporting something.  According to the specification, that function is directed to supporting a mask during deposition of an organic light emitting layer on the first electrode, but under the broadest reasonable interpretation, the function could also be supporting a cover 
Prior art searches typically yielded references that were directed to arrangements in which the supporting structure was located on top of, for example, a pixel definition layer or at the periphery of the display device.  No reference was identified which placed the support structure made from negative photosensitive polymer, in the claimed location, covered by the protective layer, which was covered by a second planarization layer, with the first electrode on the second planarization layer and electrically connected to the control structure layer.  
In addition, the Office obtained the First Office Action issued by SIPO in July 2021 and its search report, and reviewed both the reasoning and the references.  No Section 102 art was identified and the references alone or combined with other references did not render obvious the claims under U.S. patent law.

Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 15-17 are objected to because of the following informalities:  
Claim 15, line 2: Change this line to “pixel units arranged in an array comprising rows and columns, wherein each of the plurality of pixel units comprises a plurality of sub-pixels,”.  
Claims 16 and 17 are objected to for depending from claim 15.


Allowable Subject Matter
Claims 1-14 and 18 are allowed.  Claims 15-17 will be allowable once the informality in claim 15 is addressed.
The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “forming a support structure on the first planarization layer, wherein a material of the support structure comprises a negative photosensitive polymer; forming a protection layer enveloping the support structure on the first planarization layer formed with the support structure; forming a second planarization layer on the protection layer; and forming a first electrode on the second planarization layer, wherein the first electrode is electrically connected to the control structure layer”, in combination with the remaining limitations of the claim.
With regard to claims 2-6: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 7: The claim has been found allowable because the prior art of record does not disclose “a support structure disposed on the first planarization layer, wherein a material of the support structure comprises a negative photosensitive polymer; a protection layer disposed on the first planarization layer formed with the support structure, wherein the protection layer covers the support structure; - 25 -BOED 1171PUSA OIUS2020078CN a second planarization layer disposed on the protection layer; and a first electrode disposed on 
With regard to claims 8-18: The claims have been found allowable due to their dependency from claim 7 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Victoria K. Hall/           Primary Examiner, Art Unit 2897